*204ON REHEARING.
Nicholson, C. J.,
delivered the opinion of the court:
The application for a rehearing rests -upon the assumption that the city of Memphis entered into a contract with the adventurers, by which the city was bound to give its consent to the charter of the People’s Passenger Railroad Company, when the same should be granted by the legislature, and would then consummate their contract for street railways with the company so chartered; and that the city violated this contract by refusing to consent to the charter when granted, for which violation the adventurers are entitled to damages. This question was considered and passed upon in the opinion already delivered; and it is only necessary now to say that, when the city agreed that the adventurers might procure a charter for the purpose of carrying out the contract made with the adventurers, the city expressly reserved the right to withhold its consent from the charter, and in the charter itself this right is reserved to the city; that the city did not give its consent to the charter was adjudicated in this court and in the United States supreme court; and it is manifest, both upon the face of the ordinance permitting the charter to be procured, and upon the face of the charter, that the city was not bound to consent to the charter, but was left free to consent or not, when the charter should be procured. Its refusal to consent was, therefore, no violation of its contract, but was the exercise of a discretion expressly reserved. This was the holding of the court in the opinion already delivered, and we are satisfied with its correctness. The petition for rehearing is therefore dismissed.